To compel the township treasurer of Algoma Township to *1191pay an order drawn by tbe director and moderator in favor of tbe assessor of School District No. S.
Peremptory writ granted February 4, 1891, without costs.
The treasurer insisted that, by reason of the failure to file their several acceptances, vacancies had occurred which had been filled by appointment made by the school inspectors of the township.
In October, 1889, Norman was elected director to fill vacancy expiring in September, 1891. Coleman was elected moderator in 1889 for three years, and Whitehall was, at the annual meeting held in September, 1890, elected assessor for the term of three years. All had entered upon the discharge of the duties of their several offices, and had continued to be recognized and regarded as the officers of said school district, by all parties, until the alleged appointment of successors to fill alleged vacancies in November, 1890. The old officers, however, refused to recognize said appointees, or to deliver up to them the books, papers or records belonging, to said school district, or pertaining to said office.
The court held, that relators were incumbents of their several offices, and that title to office could not be tried in this proceeding.